Citation Nr: 0835628	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-25 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied a compensable rating for the 
veteran's service-connected hearing loss.  In a subsequent 
January 2008 rating decision, the RO granted an increased 
rating to 10 percent, effective from the date of claim for 
increase.


FINDING OF FACT

Audiometric testing has revealed Level II hearing in the 
right ear and Level IV in the left ear in August 2003.  
Further resting revealed Level II hearing in the right ear 
and Level V hearing in the left ear in December 2007.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from defective hearing, 
the revised rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Based upon 
the audiological evaluations, 38 C.F.R. § 4.86(b) is 
applicable in this appeal.

The assignment of disability ratings for hearing impairment 
are arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

During an August 2003 VA audiological consult, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
60
55
LEFT
15
15
70
65
65

The veteran's puretone average was 48 for the right ear; 54 
for the left.  For speech recognition ability, the report 
referred to a May 2002 VA examination that revealed 86 
percent for the right ear and 84 percent for the left.  

With respect to those results, the Numeric Designations for 
the veteran's right and left ear hearing loss are II and II, 
respectively.  38 C.F.R. § 4.85, Table VI.  When applied to 
38 C.F.R. § 4.85 Table VII, yield a noncompensable 
evaluation.  However, puretone threshold in the left ear is 
less than 30 decibels at 1000 Hertz and 70 decibels or more 
at 2000 Hertz; thus, 38 C.F.R. § 4.86(b) applies.  The 
puretone threshold average is 54, which results in a higher 
designation, III, using Table VIa.  That designation is 
elevated to the next higher Roman numeral, IV.  When applied 
to 38 C.F.R. § 4.85 Table VII, the designations of II for the 
right ear and IV for the left yield a noncompensable 
evaluation.

On the authorized audiological evaluation in October 2003 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
60
65
65
LEFT
25
25
60
70
70

The veteran's puretone average was 51 for the right ear; 57 
for the left.  Speech audiometry revealed speech recognition 
ability of 96 percent in each ear.  With respect to those 
results, the Numeric Designations for the veteran's right and 
left ear hearing loss are I and I, respectively.  38 C.F.R. § 
4.85, Table VI.  When applied to 38 C.F.R. § 4.85 Table VII, 
yield a noncompensable evaluation. 

On the VA audiological evaluation in December 2007 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
60
65
70
LEFT
15
25
70
70
70

The veteran's puretone average was 55 for the right ear; 59 
for the left.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear; 84 percent in the 
left.

With respect to those results, the Numeric Designations for 
the veteran's right and left ear hearing loss are II and III, 
respectively.  38 C.F.R. § 4.85, Table VI.  However, puretone 
threshold in the left ear is less than 30 decibels at 1000 
Hertz and 70 decibels at 2000 Hertz; thus, 38 C.F.R. 
§ 4.86(b) applies.  The puretone threshold average is 59, 
which results in a higher designation, IV, using Table VIa.  
That designation is elevated to the next higher Roman 
numeral, V.  When applied to 38 C.F.R. § 4.85 Table VII, the 
designations of II for the right ear and V for the left yield 
a 10 percent evaluation; the rating currently assigned.  The 
results do not provide a basis for a higher rating.  

Although the examinations do show that the veteran clearly 
has hearing loss, the audiometric test results do not support 
entitlement to an increased evaluation for bilateral hearing 
impairment.  The Board has reviewed all the medical records 
in the claims file and found that there is no evidence 
related to hearing loss that supports a higher rating.

The veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In deciding the veteran's increased evaluation claim, the 
Board has considered whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board does not find evidence that the 
veteran's bilateral hearing loss should be increased for any 
separate periods based on the facts found during the whole 
appeal period.  The evidence of record in connection with 
this claim supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice was sent in August 2003 and May 2008 and the 
claim was readjudicated in a August 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


